DETAILED ACTION
This office action is in response to applicant’s RCE submission filed on 07/14/2021, which has an effective filing date of 05/01/2018.  Claims 10 and 16 have been canceled and claims 23-24 have been added. Claims 1, 11, and 17 have been amended.  Claims 1-4, 7-9, 11-15, and 17-24 are pending and are directed towards apparatus, method, and computer product for Reputation-based Policy in Enterprise Fabric Architectures.  This is Non-Final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 07/14/2021 have been fully considered.
A) Applicant’s arguments, with respect to the 103 rejection of claim 1, 11 and 17, that Alperovitch and Mahadevan does not teach or disclose “wherein the plurality of network reputation scores are received in an overlay header at an edge node of the fabric network environment comprising a plurality devices presented as a single routing device” and that “Mahadevan merely discloses specifying a minimum reputation threshold and a maximum reputation threshold” 
	Regarding A) Alperovitch does not teach wherein the plurality of network reputation scores are received in an edge header at an overlay node of the fabric network environment comprising a plurality devices presented as a single routing device.  Mahadevan teaches wherein the plurality of network reputation scores are received in an edge header at an overlay node of the fabric network environment comprising a plurality devices presented as a single routing device (para 49, line 1-11 and para 94, line 1-9; packets contain reputation value in the header are processed by both edge nodes 104 and routing nodes 106 for routing the packets through the network 102, where network 102 can also include an edge node that provides access to a plurality of services).  Specifically, edge nodes receive packets whose header include reputation value.  Therefore, the prior art Mahadevan at least suggests the limitation in question.
B) Applicant’s arguments, with respect to the 103 rejection of claim 1, 11 and 17, that Alperovitch and Mahadevan does not teach or disclose “wherein underlay hops of the fabric network environment do not have access to the plurality of network reputation scores” (page 13-15 of the present response) have 
Claim Objections
2.	Claims 10, 15, and 24 are objected to because of the following informalities:  
A.	Claim 10, line 1-3, recites the full claim 10 limitations when it has been canceled.  It is suggested that the claim 10 limitation be removed.
B.	Claim 15, line 1, recites “(Currently Amended)” when it should recite “(Previously Presented)”.
C.	Claim 24, line 4, recites “a second second reputation score” when it should recite “a second reputation score”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11-13, 17-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Alperovitch et al. (US Pub. 2012/0084441), hereinafter Alperovitch, filed on Dec. 15, 2011 in view of Mahadevan et al. (US Pub. 2016/0043940), hereinafter Mahadevan, filed on Aug. 11, 2014 and Wang et al. (US Pub. 2011/0271007), hereinafter Wang, filed on Apr. 28, 2010.
Regarding claim 1, Alperovitch teaches determining a plurality of network reputation scores for a respective plurality of network subsets of a fabric network environment (Fig. 1 and Fig. 7 and para 21, line 1-9 and para 72, line 1-9; retrieve reputation information of entities, such as LANs and WLANs, to be used in a reputation based routing system);
determining a reputation policy for traffic traversing the fabric network environment (Fig. 1 and Fig. 7 and para 73, line 1 and 12-14; apply policy to communication associated with the reputation based routing system); and 
routing traffic traversing the fabric network environment according to the reputation policy and the plurality of network reputation scores (Fig. 1 and Fig. 7 and para 21, line 1-9 and para 74, line 1-2 and 7-9; routing of communication is based on policy associated with reputation information of one or more entities such as LANs or WANs),

wherein the plurality of network reputation scores are received in an edge header at an overlay node of the fabric network environment comprising a plurality devices presented as a single routing device.
Mahadevan teaches wherein the reputation policy for traffic traversing the fabric network specifies a minimum reputation score and a maximum reputation score, and wherein routing the traffic traversing the fabric network environment according to the reputation policy and the plurality of network reputation scores comprises routing the traffic through network subsets of the plurality of network subsets having a reputation score greater than the minimum reputation score and less than the maximum reputation score (Fig. 1 and para 45, line 1-10 and para 64, line 1-15; a system administrator can configure one or more routers across a network containing edge nodes to establish QoS requirements, such as traffic 
wherein the plurality of network reputation scores are received in an edge header at an overlay node of the fabric network environment comprising a plurality devices presented as a single routing device (para 49, line 1-11 and para 94, line 1-9; packets contain reputation value in the header are processed by both edge nodes 104 and routing nodes 106 for routing the packets through the network 102, where network 102 can also include an edge node that provides access to a plurality of services).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch to incorporate the teachings of Mahadevan to provide for a reputation criteria for specifying a minimum and maximum reputation threshold for traffic and processing packets containing reputation value in the header.  Doing so would allow for a network node to use reputation values when routing a packet on the network node, as recognized by Mahadevan.

Mahadevan teaches underlay hops of the fabric network environment and the plurality of network reputation scores (para 46, line 1-6 and para 47, line 1-8; computing environment 100 includes a plurality of edge nodes 104 and routing nodes 106 associated with reputation values)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch to incorporate the teachings of Mahadevan to provide computing environment includes a plurality of edge nodes and routing nodes.  Doing so would allow for a network node to use reputation values when routing a packet on the network node, as recognized by Mahadevan.
Alperovitch and Mahadevan do not teach nodes do not have access to the plurality of network reputation.
Wang teaches wherein nodes do not have access to the plurality of network reputation (para 161, line 1-9; performs content access privilege check associated with trust and policies for peer-to-peer devices).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding claim 2, Alperovitch, Mahadevan, and Wang teach method of claim 1.
Alperovitch further teaches at least one of the plurality of reputation scores for one of the respective plurality of network subsets is based on a geographical location of the one of the plurality of respective plurality of networks subsets (para 21, line 1-9 and para 27, line 1-14; reputation of an entity can be based upon the geolocation associated with the entity such as LANs and WLANs).
	Regarding claim 3, Alperovitch, Mahadevan, and Wang teach method of claim 1.
Alperovitch further teaches at least one of the plurality of reputation scores for one of the respective plurality of network subsets is based on a service provider of the one of the plurality of respective plurality of networks subsets (Fig. 1 and para 18, line 1-9 and para 21, line 1-9; reputation information is associated with an entity which can be internet service provider).
Regarding claim 8, Alperovitch, Mahadevan, and Wang teach method of claim 1.
	Alperovitch further teaches routing the traffic traversing the fabric network environment includes routing the traffic to a scrubber in accordance with the reputation policy and the plurality of network reputation scores (Fig. 3 and para 43, line 4-7 and para 44, line 1-9; route processing module can specify if data are to be dropped or quarantined based on policy associated with reputation).
Regarding claim 9, Alperovitch, Mahadevan, and Wang teach method of claim 1.
	Alperovitch further teaches determining an updated plurality of network reputation scores for the respective plurality of network subsets of a fabric network environment (Fig. 1 and para 21, line 1-9 and para 54, line 5-7; provide reputation updates for entities such as LANs and WLANs); and 
routing additional traffic traversing the fabric network environment according to the reputation policy and the updated plurality of network reputation scores (para 54, line 1-21; reputation updates are sent to nearby reputation based routing systems to be used in routing).
Regarding claim 11, Alperovitch teaches an electronic device comprising:

a processor connected to the memory device, wherein the processor is configured to (para 80, line 2-6; different types of computer-readable media including computer storage mechanisms (e.g., flash memory, computer’s hard drive) that contain instructions executed by a processor):
determine a plurality of network reputation scores for a respective plurality of network subsets of a fabric network environment (Fig. 1 and Fig. 7 and para 21, line 1-9 and para 72, line 1-9; retrieve reputation information of entities, such as LANs and WLANs, to be used in a reputation based routing system);
determine a reputation policy for traffic traversing the fabric network environment (Fig. 1 and Fig. 7 and para 73, line 1 and 12-14; apply policy to communication associated with the reputation based routing system); and 
route traffic traversing the fabric network environment according to the reputation policy and the plurality of network reputation scores (Fig. 1 and Fig. 7 and para 21, line 1-9 and para 74, line 1-2 and 7-9; routing of communication is based on policy associated with reputation of one or more entities such as LANs or WANs),

wherein the plurality of network reputation scores are received in an edge header at an overlay node of the fabric network environment comprising a plurality devices presented as a single routing device.
Mahadevan teaches wherein the reputation policy for traffic traversing the fabric network specifies a minimum reputation score and a maximum reputation score, and wherein routing the traffic traversing the fabric network environment according to the reputation policy and the plurality of network reputation scores comprises routing the traffic through network subsets of the plurality of network subsets having a reputation score greater than the minimum reputation score and less than the maximum reputation score (Fig. 1 and para 45, line 1-10 and para 64, line 1-15; a system administrator can configure one or more routers across a network containing edge nodes to establish QoS requirements, such as traffic 
wherein the plurality of network reputation scores are received in an edge header at an overlay node of the fabric network environment comprising a plurality devices presented as a single routing device (para 49, line 1-11 and para 94, line 1-9; packets contain reputation value in the header are processed by both edge nodes 104 and routing nodes 106 for routing the packets through the network 102, where network 102 can also include an edge node that provides access to a plurality of services).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch to incorporate the teachings of Mahadevan to provide for a reputation criteria for specifying a minimum and maximum reputation threshold for traffic and processing packets containing reputation value in the header.  Doing so would allow for a network node to use reputation values when routing a packet on the network node, as recognized by Mahadevan.

Mahadevan teaches underlay hops of the fabric network environment and the plurality of network reputation scores (para 46, line 1-6 and para 47, line 1-8; computing environment 100 includes a plurality of edge nodes 104 and routing nodes 106 associated with reputation values)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch to incorporate the teachings of Mahadevan to provide computing environment includes a plurality of edge nodes and routing nodes.  Doing so would allow for a network node to use reputation values when routing a packet on the network node, as recognized by Mahadevan.
Alperovitch and Mahadevan do not teach nodes do not have access to the plurality of network reputation.
Wang teaches wherein nodes do not have access to the plurality of network reputation (para 161, line 1-9; performs content access privilege check associated with trust and policies for peer-to-peer devices).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding claim 12, Alperovitch, Mahadevan, and Wang teach apparatus of claim 11.
Alperovitch further teaches at least one of the plurality of reputation scores for one of the respective plurality of network subsets is based on a geographical location of the one of the plurality of respective plurality of networks subsets (para 21, line 1-9 and para 27, line 1-14; reputation of an entity can be based upon the geolocation associated with the entity such as LANs and WLANs).
Regarding claim 13, Alperovitch, Mahadevan, and Wang teach apparatus of claim 11.
Alperovitch further teaches at least one of the plurality of reputation scores for one of the respective plurality of network subsets is based on a service provider of the one of the plurality of respective plurality of networks subsets (Fig. 1 and para 18, line 1-9 and para 21, line 1-9; reputation information is associated with an entity which can be internet service provider).
Regarding claim 17, Alperovitch teaches a non-transitory computer-readable medium encoding instructions which, when executed by a processor, perform a method comprising (para 89, line 1-5; computer-readable media, such as RAM, that contains instructions for use in execution by a processor):
determining a plurality of network reputation scores for a respective plurality of network subsets of a fabric network environment (Fig. 1 and Fig. 7 and para 21, line 1-9 and para 72, line 1-9; retrieve reputation information of entities, such as LANs and WLANs, to be used in a reputation based routing system);
determining a reputation policy for traffic traversing the fabric network environment (Fig. 1 and Fig. 7 and para 73, line 1 and 12-14; apply policy to communication associated with the reputation based routing system); and 
routing traffic traversing the fabric network environment according to the reputation policy and the plurality of network reputation scores (Fig. 1 and Fig. 7 and para 21, line 1-9 and para 74, line 1-2 and 7-9; routing of communication is based on policy associated with reputation of one or more entities such as LANs or WANs),
Alperovitch does not teach wherein the reputation policy for traffic traversing the fabric network specifies a minimum reputation score and a maximum reputation score, and wherein routing the traffic traversing the fabric 
wherein the plurality of network reputation scores are received in an edge header at an overlay node of the fabric network environment comprising a plurality devices presented as a single routing device.
Mahadevan teaches wherein the reputation policy for traffic traversing the fabric network specifies a minimum reputation score and a maximum reputation score, and wherein routing the traffic traversing the fabric network environment according to the reputation policy and the plurality of network reputation scores comprises routing the traffic through network subsets of the plurality of network subsets having a reputation score greater than the minimum reputation score and less than the maximum reputation score (Fig. 1 and para 45, line 1-10 and para 64, line 1-15; a system administrator can configure one or more routers across a network containing edge nodes to establish QoS requirements, such as traffic shaping at the router, where reputation criteria 308 specifies a minimum reputation threshold for entering a first traffic-shaping configuration and a 
wherein the plurality of network reputation scores are received in an edge header at an overlay node of the fabric network environment comprising a plurality devices presented as a single routing device (para 49, line 1-11 and para 94, line 1-9; packets contain reputation value in the header are processed by both edge nodes 104 and routing nodes 106 for routing the packets through the network 102, where network 102 can also include an edge node that provides access to a plurality of services).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch to incorporate the teachings of Mahadevan to provide for a reputation criteria for specifying a minimum and maximum reputation threshold for traffic and processing packets containing reputation value in the header.  Doing so would allow for a network node to use reputation values when routing a packet on the network node, as recognized by Mahadevan.
Alperovitch does not teach wherein underlay hops of the fabric network environment do not have access to the plurality of network reputation scores.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch to incorporate the teachings of Mahadevan to provide computing environment includes a plurality of edge nodes and routing nodes.  Doing so would allow for a network node to use reputation values when routing a packet on the network node, as recognized by Mahadevan.
Alperovitch and Mahadevan do not teach nodes do not have access to the plurality of network reputation.
Wang teaches wherein nodes do not have access to the plurality of network reputation (para 161, line 1-9; performs content access privilege check associated with trust and policies for peer-to-peer devices).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch and Mahadevan to incorporate the teachings of Wang to provide performs content access privilege check associated with trust and policies for 
Regarding claim 18, Alperovitch, Mahadevan, and Wang teach computer product of claim 17.
Alperovitch further teaches at least one of the plurality of reputation scores for one of the respective plurality of network subsets is based on a geographical location of the one of the plurality of respective plurality of networks subsets (para 21, line 1-9 and para 27, line 1-14; reputation of an entity can be based upon the geolocation associated with the entity such as LANs and WLANs).
Regarding claim 19, Alperovitch, Mahadevan, and Wang teach computer product of claim 17.
Alperovitch further teaches at least one of the plurality of reputation scores for one of the respective plurality of network subsets is based on a service provider of the one of the plurality of respective plurality of networks subsets (Fig. 1 and para 18, line 1-9 and para 21, line 1-9; reputation information is associated with an entity which can be internet service provider).
Regarding claim 22, Alperovitch, Mahadevan, and Wang teach computer product of claim 17.

Regarding claim 23, Alperovitch, Mahadevan, and Wang teach computer product of claim 17.
Alperovitch further teaches determining the plurality of network reputation scores for the respective plurality of network subsets further comprises updating the plurality of network reputation scores -8-S/N: 15/968,250 for the respective plurality of network subsets in response to detecting a network event in the fabric network, wherein the plurality of network reputation scores are adaptive based on network events (para 33, line 1-23 and para 36, line 1-15; after a notification that a new policy has been applied, update the reputation scores using secure communication to the reputation based routing systems 100).  
Regarding claim 24, Alperovitch, Mahadevan, and Wang teach computer product of claim 17.
Alperovitch further teaches a first second reputation score assigned to a first network subset located at a first geographical location and associated with a .
5.	Claims 4, 7, 14, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alperovitch in view of Mahadevan, Wang, and Rao et al. (US Pub. 2016/0359917), hereinafter Rao, filed on Jun. 3, 2016.
Regarding claim 4, Alperovitch, Mahadevan, and Wang teach method of claim 1.
	Alperovitch teaches determining a plurality of network reputation scores for a respective plurality of devices of the fabric network environment, wherein routing traffic traversing the fabric network environment is further performed according to the plurality of network reputation scores (Fig. 1 and Fig. 7 and para 21, line 1-9 and para 72, line 1-9; retrieve reputation information of entities, such as LANs and WLANs, to be used in a reputation based routing system)

	Rao teaches device reputation scores (para 19, line 1-5 and para 20, line 1-7 and para 28, line 8-17; associating reputation scores with hosts within a fabric network and hosts may be isolated from the network if their reputation falls below a certain threshold amount).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch, Mahadevan, and Wang to incorporate the teachings of Rao to provide for associating reputation scores with hosts in a network.  Doing so would allow for the management of information about network traffic pertaining to access policies, as recognized by Rao.
Regarding claim 7, Alperovitch, Mahadevan, and Wang teach method of claim 1.
	Alperovitch, Mahadevan, and Wang do not teach the reputation policy for traffic traversing the fabric network specifies an application and routing traffic traversing the fabric network environment includes routing traffic generated by the application according to the reputation policy and the plurality of network reputation scores

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch, Mahadevan, and Wang to incorporate the teachings of Rao to provide for policies defining how applications is granted access to resources.  Doing so would allow for the management of information about network traffic pertaining to access policies, as recognized by Rao.
Regarding claim 14, Alperovitch, Mahadevan, and Wang teach apparatus of claim 11.
	Alperovitch teaches determine a plurality of network reputation scores for a respective plurality of devices of the fabric network environment, wherein routing traffic traversing the fabric network environment is further performed according to the plurality of network reputation scores (Fig. 1 and Fig. 7 and para 
	Alperovitch, Mahadevan, and Wang do not teach device reputation scores
	Rao teaches device reputation scores (para 19, line 1-5 and para 20, line 1-7 and para 28, line 8-17; associating reputation scores with hosts within a fabric network and hosts may be isolated from the network if their reputation falls below a certain threshold amount).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch, Mahadevan, and Wang to incorporate the teachings of Rao to provide for associating reputation scores with hosts in a network.  Doing so would allow for the management of information about network traffic pertaining to access policies, as recognized by Rao.
Regarding claim 15, Alperovitch, Mahadevan, and Wang teach apparatus of claim 11.
Alperovitch, Mahadevan, and Wang do not teach the reputation policy for traffic traversing the fabric network specifies an application and the one or more processors are configured to route traffic traversing the fabric network 
Rao teaches the reputation policy for traffic traversing the fabric network specifies an application and the one or more processors are configured to route traffic traversing the fabric network environment by routing traffic generated by the application according to the reputation policy and the plurality of network reputation scores (Fig. 1 and para 114, line 1-2; policies define circumstances in which an application can access hosts or services using reputation scores).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch, Mahadevan, and Wang to incorporate the teachings of Rao to provide for policies defining how applications is granted access to resources.  Doing so would allow for the management of information about network traffic pertaining to access policies, as recognized by Rao.
Regarding claim 20, Alperovitch, Mahadevan, Wang teach computer product of claim 17.
Alperovitch teaches determine a plurality of network reputation scores for a respective plurality of devices of the fabric network environment, wherein routing traffic traversing the fabric network environment is further performed network reputation scores (Fig. 1 and Fig. 7 and para 21, line 1-9 and para 72, line 1-9; retrieve reputation information of entities, such as LANs and WLANs, to be used in a reputation based routing system)
	Alperovitch, Mahadevan, Wang do not teach device reputation scores
Rao teaches device reputation scores (para 19, line 1-5 and para 20, line 1-7 and para 28, line 8-17; associating reputation scores with hosts within a fabric network and hosts may be isolated from the network if their reputation falls below a certain threshold amount).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch, Mahadevan, Wang to incorporate the teachings of Rao to provide for associating reputation scores with hosts in a network.  Doing so would allow for the management of information about network traffic pertaining to access policies, as recognized by Rao.
Regarding claim 21, Alperovitch, Mahadevan, Wang teach computer product of claim 17.
	Alperovitch, Mahadevan, Wang do not teach the reputation policy for traffic traversing the fabric network specifies an application and routing traffic traversing the fabric network environment includes routing traffic generated by 
	Rao teaches the reputation policy for traffic traversing the fabric network specifies an application and routing traffic traversing the fabric network environment includes routing traffic generated by the application according to the reputation policy and the plurality of network reputation scores (Fig. 1 and para 114, line 1-2; policies define circumstances in which an application can access hosts or services using reputation scores).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alperovitch, Mahadevan, Wang to incorporate the teachings of Rao to provide for policies defining how applications is granted access to resources.  Doing so would allow for the management of information about network traffic pertaining to access policies, as recognized by Rao.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Agarwal et al. (US Patent 10,182,064) discloses identifying reputations of a plurality of message 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492